Case 2:21-mj-02096-DUTY Document 1 Filed 04/28/21 Page 1 of 8 Page ID #:1
 Case 2:21-mj-02096-DUTY Document 1 Filed 04/28/21 Page 2 of 8 Page ID #:2



                                AFFIDAVIT
     I, David Gonzalez, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
      1.    This affidavit is made in support of a criminal

complaint and arrest warrant against Markee Norshoan ALLEN

(“ALLEN”) for a violation of 18 U.S.C. § 922(g)(1): Felon in

Possession of a Firearm and Ammunition.

      2.    The facts set forth in this affidavit are based upon

my personal observations; my training and experience; and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant and does not purport to set forth all of my

knowledge of or investigation into this matter.          Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and part only.

            II. BACKGROUND OF SPECIAL AGENT DAVID GONZALEZ
     3.     I am a Special Agent (“SA”) with the United States

Department of Justice, Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”), currently assigned to Los Angeles Field

Division.    I have completed the 12-week Criminal Investigator

Training Program and the 12-week Special Agent Basic Training at

the Federal Law Enforcement Training Center (“FLETC”) in Glynco,

Georgia.    I have also received specialized training while

attending the academies at FLETC concerning violations of the



                                    ii
 Case 2:21-mj-02096-DUTY Document 1 Filed 04/28/21 Page 3 of 8 Page ID #:3



Gun Control Act within Title 18 of the United States Code and

violations of the Controlled Substance Act within Title 21 of

the United States Code.     That specialized training covered

topics such as surveillance, interviewing, warrant writing,

evidence handling, arrest procedures, search procedures, and

testifying in court.     Since April 2018, I have actively

participated in a high volume of cases involving prohibited

persons possessing firearms, persons trafficking firearms and

controlled substances, persons possessing illegal firearms, and

persons affiliated with gang activity.        I have also interviewed

confidential informants, witnesses, cooperating defendants,

criminal defendants, and other persons engaged in violations of

federal law.   Prior to my employment with ATF, I was a Special

Agent with Homeland Security Investigations (“HSI”) for

approximately two years.     As an HSI Special Agent, I conducted

criminal investigations of federal violations of law, such as

human trafficking, alien smuggling, weapons trafficking, and

bulk currency smuggling.     Prior to my employment with HSI, I was
a United States Border Patrol (“USBP”) Agent for approximately

ten years.   As a USBP Agent, I enforced immigration and criminal

law between the Ports of Entry into the United States.          Some of

these violations included but were not limited to illegally

crossing into the United States without admission or inspection,

alien smuggling, human trafficking, bulk currency smuggling, and

criminal alien apprehension and prosecution.         I served as a Drug

Enforcement Administration (“DEA”) Task Force Officer from May

2011 to May 2014 in which capacity I enforced federal criminal


                                   iii
 Case 2:21-mj-02096-DUTY Document 1 Filed 04/28/21 Page 4 of 8 Page ID #:4



controlled substances violations such as the sale or possession

with intent to distribute cocaine, heroin, methamphetamine, and

fentanyl.    During my time as a law enforcement officer, in the

ATF Los Angeles Field Division, HSI Los Angeles Field Division,

and USBP San Diego Sector, I have participated in over 500

operations in collaboration with other federal agencies, federal

joint task forces and state and local police involving the

investigation of violations of firearms, arson, and narcotics

laws.

                    III. SUMMARY OF PROBABLE CAUSE
        4.   On December 27, 2020, Los Angeles Police Department

(“LAPD”) Officers arrested ALLEN following a vehicle traffic

stop in Los Angeles, California.         Record checks revealed ALLEN

to be on state formal probation with search conditions and

federal supervised release with search conditions.          Officers

conducted a search of the vehicle and recovered a loaded Ruger

pistol from under the driver’s seat.

                    IV. STATEMENT OF PROBABLE CAUSE
        5.   Based on my review of law enforcement reports, body

worn camera footage, conversations with other law enforcement

agents, and my own knowledge of the investigation, I am aware of

the following:

        A.   ALLEN was Stopped for Traffic Violations
        6.   On December 27, 2020, LAPD officers in full uniform

and driving a marked LAPD vehicle were patrolling the area of

Broadway and 62nd Street in Los Angeles, due to the high volume

of aggravated assaults and gang activity in the area.


                                    iv
Case 2:21-mj-02096-DUTY Document 1 Filed 04/28/21 Page 5 of 8 Page ID #:5



     7.   At approximately 6:15 p.m., the officers observed a

Chevy Impala bearing California license plate 7XOC770 make a

northbound turn onto Broadway Street without stopping at a stop

sign in violation of California Vehicle Code Section 22450(a).

The officers conducted a U-turn in order to perform a traffic

stop for the violation.     Officers observed the vehicle continue

north on Broadway before making a westbound turn onto 61st

Street driving through a solid red traffic light in violation of

California Vehicle Code Section 21453(a).        When the officers

turned onto 61st street, the officers observed ALLEN walking

away from his vehicle.     The officers exited their patrol vehicle

and asked defendant to stop walking.

    B.    ALLEN was Subject to Search Conditions
     8.   The officers asked ALLEN if he was on probation or

parole, and ALLEN responded, “I’m on federal,” which he later

clarified to mean “federal detainment.”

     9.   One officer detained ALLEN for the traffic violations,

while the other officer returned to the patrol car to conduct a
wants and warrants check on ALLEN.       When the officer returned

from conducting the check, he told ALLEN that he was on formal

probation with search conditions and that the officers were

going to search his car.

     10. Officers conducted a search of ALLEN’s vehicle and

observed the barrel of a firearm under the driver’s seat.           LAPD

Officer Housos recovered a Ruger pistol, Model SR40C, bearing

serial number 343-20795, and rendered it safe.         Officer Housos




                                   v
 Case 2:21-mj-02096-DUTY Document 1 Filed 04/28/21 Page 6 of 8 Page ID #:6



also recovered a magazine from inside the firearm, which

contained fifteen rounds of .40 caliber ammunition.

     C.    ALLEN’s Statements
     11.   When the officers asked ALLEN if he was on probation

or parole, ALLEN informed the officers “I’m on federal . . . not

federal probation.    Federal court.”       He later clarified that he

is on “federal detainment.”

     12.   After the officers conducted a background check of

ALLEN and told ALLEN that he was on formal probation with search

conditions, ALLEN responded, “ya I’m on formal probation.”             The

officers informed ALLEN, “why were you saying we’re not going to

search your car?    You know that’s part of your search conditions

. . . any search or seizures.      You’re on formal probation.”

     13.   ALLEN also stated, “Look I’m going to be 100 with you.

It’s a clean strap.” 1    The officers interrupted ALLEN to inform

him that he had not been read his Miranda warnings yet.           ALLEN

was placed into the back of the patrol car.

     14.   The officers informed ALLEN that, if he wished, he

could call a family member to move his car rather than it being

impounded at the police station.         ALLEN called a family member.

During the telephone call, ALLEN made a statement to the family

member that he was being arrested for his “little weapon.”

     15.   When ALLEN was at the police station, Officer Isidro

read ALLEN his Miranda rights via LAPD form 15.03.00.          ALLEN




     1 Based on my training and experience, I know that a “strap”
is slang or coded language for a firearm.

                                    vi
 Case 2:21-mj-02096-DUTY Document 1 Filed 04/28/21 Page 7 of 8 Page ID #:7



informed officers he understood his rights and did not wish to

talk to the officers at that time.

     D.    ALLEN’s Criminal History
      16. On April 20, 2021, I reviewed criminal history reports

and certified conviction records for ALLEN and learned that

ALLEN has been previously convicted of the following felony

crimes punishable by a term of imprisonment exceeding one year:

           a.    On March 30, 2015, ALLEN was convicted of two

counts of attempted possession of a controlled substance with

the intent to distribute, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B), in the United States District Court for

the District of Alaska, Case Number 3:14-CR-19-SLG, and

sentenced to 60 months’ imprisonment followed by four years of

supervised release; and

           b.    On or about February 6, 2020, ALLEN was convicted

of identity theft and grand theft auto, in violation of

California Penal Code Sections 530.5(A) and 487(D)(1), in the

Superior Court for the State of California, County of Los
Angeles, Case Number PA093349, and sentenced to three years’

formal probation. 2

     E.    Interstate Nexus
     16.   On April 15, 2021, I, as an ATF Interstate Nexus

Expert, examined the Ruger pistol, Model SR40C, bearing serial

number 343-20795, and confirmed that it was manufactured outside


     2 Additionally, on May 8, 2020, ALLEN admitted to supervised
release violations and the United States District Court for the
Central District of California modified his federal terms and
conditions of supervised release, in Case No. 2:18-CR-793-CJC.

                                   vii
Case 2:21-mj-02096-DUTY Document 1 Filed 04/28/21 Page 8 of 8 Page ID #:8
